Title: John Jay to John Adams, 10 May 1786
From: Jay, John
To: Adams, John


          
            
              Dr Sir
            
            

              New York

              10th: May 1786
            
          

          This will be delivered to you by the Revd. Doctr. Saml. Wales,
            Professor in Yale College in Connecticut, who for the Recovery of his Health is advised
            by his Physicians to make a Voyage to Europe.—
          This Gentleman is recommended to me in such strong and advantageous
            Terms, that I cannot forbear taking the Liberty of introducing him to you, and
            requesting the Favor of you to shew him those friendly Offices and Attentions which
            Circumstances and the Objects of his Voyage may point out.
          With great Esteem and Regard I have the honor to be / D’Sir / Your
            most obt. & very hble: Servt.—
          
            
              John Jay—
            
          
        